Title: John Adams to Charles Adams, 24 April 1796
From: Adams, John
To: Adams, Charles


          
            My Son
            Phila. April 24. 1796
          
          I have yours of the 22d. Mr Van Persyn I shall be glad to see whenever it Suits his convenience to come to Philadelphia.
          I can Say little of favourable Symptoms. The Waggon is fast in the Mire, up to the Axletree and unable to move forwards or backwards. Whether the People will draw us out or not, and Whether

We shall advance or retreat I know not. The Passengers are unable to help themselves. The Cattle drawing up Hill are so exactly matched to the Load and those drawing down, that the Wheels stand still.— We are too suddenly and hastily proving what the World will reluctantly be convinced of, that Man kind in their most innocent Character and under the best Circumstances are unqualified to govern themselves.
          There is throughout the World a popular Envy a vulgar malignity against all who are Superiour to them in Talents Virtues, Birth, Education, Wealth or any Thing else. To this Class of People Thirty Twenty Nine Reps. from V. and N. C. nine or ten of whom represent nothing but black Property are addressing themselves. They are joined by Renegadoes from Geneva, England, Ireland, by Debtors Antifederalists and French Tools—All together are able to clogg the Wheels of Government. Numbers in N. York as well as Philadelphia & Boston will be against Weight, and Reps will always regard Number more than Weight.
          I thank you for your kind Invitation to your house. I shall make your House my Home when I come to N. York, but when that will be I am unable to Say. I fear not before June—and then I shall Stay but a night. My Affairs are Suffering at Quincy so much that I must be with them as soon as possible.
          Let me know as soon as you can how your Elections go and whether Mr Burr is chosen into your Senate.
          I am my Dear sir your Affectionate / Father
          
            John Adams
          
        